Citation Nr: 9923376	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from May 1942 to 
May 1945 and from October 1950 to May 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current bilateral knee disability and inservice 
disease or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for bilateral knee disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that there is an etiological 
relationship between the spasmodic torticollis for which he 
received treatment during his second period of military 
service and his bilateral knee problems that were eventually 
diagnosed as osteoarthritis and required total knee 
replacements of both knees in December 1996.  

He also claims that he was told by a military physician 
during the Korean War that he had symptoms of rheumatoid 
arthritis, which might be the cause of his spasmodic 
torticollis.  

Service medical records show that the appellant was grounded 
from flying in December 1950 because of spasmodic 
torticollis, for which he had a history of one week 
hospitalizations in both 1947 and 1948, and which was deemed 
to be psychogenic in origin.  A June 1951 service examination 
found the appellant qualified for flying.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date 

of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for bilateral knee disability.  While the first 
element required to show a well-grounded claim is met because 
the medical evidence shows that the appellant was treated in 
the early 1990's for arthritis of both knees and underwent 
bilateral total knee replacement, the other elements for a 
well-grounded claim are not met.  

While the second element of Caluza may not be satisfied due 
to the absence of any complaint or finding of any knee 
disability, including rheumatoid or osteoarthritis of the 
knees in the service medical records or within the first year 
after the appellant's discharge from service in May 1952, the 
Board finds, without question, that the appellant's claim is 
not well-grounded because the third element of Caluza is 
clearly not met.  He fails to show the required nexus between 
his current bilateral knee disability and any injury or 
disease in service.  There is no medical evidence 
establishing a link between the arthritis in the appellant's 
knees that resulted in the total knee replacement for both 
knees and the appellant's active military service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  Although the appellant 
was informed at his February 1999 Regional Office hearing of 
the need to present competent medical evidence that 
established a nexus between his bilateral knee disability and 
his military service, no such evidence has been submitted by 
the appellant.  



Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a medical professional.  
Although the appellant has presented statements and testimony 
regarding his bilateral knee disability, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings as to an etiological 
relationship of his bilateral knee disability to service.  
Consequently, his lay statements, while credible with regard 
to subjective complaints and history, are not competent 
evidence for the purpose of establishing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for bilateral 
knee disability is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in August 
1998.  Unlike the situation in Robinette, the appellant has 
not put VA on notice of the existence of any specific 
evidence that, if submitted, could make this claim well 
grounded.  



ORDER

The claim for service connection for bilateral knee 
disability is denied.  



		
	M. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

